Citation Nr: 1818278	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  87-25 737	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a May 4, 1988 Board of Veterans' Appeals (Board) decision that denied entitlement to a compensable rating for a plantar wart on the left heel.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty for training from July 1976 to October 1976 and on active duty from May 1977 to October 1981.

2.  The December 21, 2017 motion for revision based on clear and unmistakable error does not contain a specific allegation of error regarding the May 4, 1988 Board decision denying a compensable rating for a plantar wart on the left heel.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2017).

In a February 2018 notice letter, the Board recognized the Veteran's request for revision of a May 1988 Board decision on the basis of clear and unmistakable error.  The February 2018 notice letter recognized that the Board received the Veteran's motion for revision based on clear and unmistakable error on December 21, 2017.  A review of the December 21, 2017 filing shows that the Veteran disagrees with a December 7, 2017 Board dismissal of a prior motion for revision of the May 1988 Board decision on the basis of clear and unmistakable error.  A specific allegation was not provided and cannot be reasonably inferred from the writing.  Rather, the Veteran appears to lists various legal standards ("fraud and misrepresentation, arbitrary, capricious, without respect for law, ALJ decision, issue, finding of facts, the Veteran has advanced no specific allegations of clear and unmistakable error, inadequate reasoning and conclusions, advancing no argument with requisite specificity to allow adjudication of the motion on the merits") without specifying the alleged clear and unmistakable error.  He also requests revision on the basis of "ineffective and indifferent leadership and management on the VLJ adjudication of the appeal" but again does not advance specific allegations of clear and unmistakable error.  In another correspondence from the same date, the Veteran again appears to express his disagreement with the December 7, 2017 dismissal of a prior motion for revision on the basis of clear and unmistakable error.  To the extent his statements are intelligible, they do not advance specific allegations of clear and unmistakable error and they even appear to request that he be denied from submitting future motions for revision on the basis of clear and unmistakable error (e.g., "The decision rendered 12-7-2017 by the Board of Veterans Appeals, Veterans Law Judge SC Krembs, dismissed without prejudice, adjudicating a CUE theory that is wholly distinct from that which presented, Hudson v. Principi, 18 Vet. App. 395, 402 (2004), against 20.1409c should have been dismissed with prejudice.").  He otherwise appears to make general references to fraud and denial of due process but again does not advance specific allegations of clear and unmistakable error.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2017), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.






	                       ____________________________________________
	GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252; Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2017) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2017).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




